Exhibit 10.3(d)

FOURTH AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT
AGREEMENT

          THIS FOURTH AMENDMENT (this “Amendment”) is made as of this 13th day
of April, 2007 to that certain AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated
as of May 15, 2002, as amended (collectively, the “Employment Agreement”), by
and between DAVID E. ULLMAN (“Employee”) and JOS. A. BANK CLOTHIERS, INC.
(“Employer”).

                    FOR GOOD AND VALUABLE CONSIDERATION, the receipt and
adequacy of which are hereby acknowledged, Employer and Employee, being the sole
parties to the Employment Agreement, hereby amend the Employment Agreement as
follows:

          1. Subject to earlier termination otherwise set forth in the
Employment Agreement, the last day of the Employment Period shall be January 31,
2009.

          2. Effective March 4, 2007, Employee’s Base Salary shall be
$440,000.00.

          Except as specifically amended hereby, the Employment Agreement shall
remain in full force and effect according to its terms. To the extent of any
conflict between the terms of this Amendment and the terms of the remainder of
the Employment Agreement, the terms of this Amendment shall control and prevail.
Capitalized terms used but not defined herein shall have those respective
meanings attributed to them in the Employment Agreement. This Amendment shall
hereafter be deemed a part of the Employment Agreement for all purposes. The
terms of employment set forth in this Amendment have been approved by the Audit
Committee of the Board of Directors of the Employer.

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first above written.

JOS. A. BANK CLOTHIERS, INC.

By:
     /s/ Charles D. Frazer                              
 
     /s/ David E. Ullman
  Charles D. Frazer, DAVID E. ULLMAN   Senior Vice President – General Counsel  


--------------------------------------------------------------------------------